Exhibit 10.3

 

EXECUTION

 

AMENDMENT NO. 6 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 6, dated as of February 21, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Corp. (the
“Seller”) PennyMac Mortgage Investment Trust and PennyMac Operating Partnership,
L.P. (each, a “Guarantor” and collectively, the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of June 1, 2013 (as amended by
Amendment No. 1, dated as of August 29, 2013, Amendment No. 2, dated as of
October 1, 2013, Amendment No. 3, dated as of December 27, 2013, Amendment
No. 4, dated as of December 31, 2013 and Amendment No. 5, dated as of
January 10, 2014, the “Existing Repurchase Agreement”; as further amended by
this Amendment, the “Repurchase Agreement”) and the related Pricing Side Letter,
dated as of June 1, 2013 (as amended from time to time, the “Pricing Side
Letter”).  The Guarantors are parties to that certain Guaranty (the “Guaranty”),
dated as of November 2, 2010, as the same may be further amended from time to
time, by the Guarantors in favor of Buyer.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 2 of the Existing
Repurchase Agreement is hereby amended by deleting the definition of “Maximum
Combined Aggregate Purchase Price” in its entirety and replacing it with the
following:

 

“Maximum Combined Aggregate Purchase Price” means FOUR HUNDRED MILLION DOLLARS
($400,000,000).

 

SECTION 2.                            Commitment Fee.  Section 34 of the
Existing Master Repurchase Agreement is hereby amended by deleting such section
in its entirety and replacing it with the following:

 

34.                               Commitment Fee

 

Seller shall pay to Buyer in immediately available funds a non-refundable
Commitment Fee.  The Commitment Fee shall be a per annum amount set forth in the
Pricing Side Letter paid, without duplication in connection with the “Commitment
Fee” paid under the PennyMac Holdings Facility, in equal installments every
three months commencing on the first Price Differential Payment Date.  All such
payments shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Buyer at such account designated by
Buyer.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.                            Program Fees.

 

3.1                               Commitment Fee.  For the avoidance of doubt,
Seller shall pay to Buyer the Commitment Fee calculated based upon the
definition of Maximum Combined Aggregate Purchase Price as amended herein.

 

SECTION 4.                            Conditions Precedent.  This Amendment
shall become effective as of date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

4.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantors;

 

(b)                                 Amendment No. 5 to that certain Amended and
Restated Pricing Side Letter, dated as of the date hereof, executed and
delivered by duly authorized officers of the Buyer, the Seller and the
Guarantors; and

 

(c)                                  such other documents as the Buyer or
counsel to the Buyer may reasonably request.

 

SECTION 5.                            Representations and Warranties.  Seller
hereby represents and warrants to the Buyer that it is in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

 

SECTION 6.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms.

 

SECTION 7.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 8.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

2

--------------------------------------------------------------------------------


 

SECTION 9.                         GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10.                     Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

 

 

PennyMac Corp., as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 6 to Amended and Restated Master Repurchase
Agreement

 

--------------------------------------------------------------------------------